Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1–20 are presented for examination in a continuation application filed on filed 11/15/2021, which a continuation of 16/517,727, filed 07/22/2019 (now US 11,175,941).

16/517,727 is a continuation of 15/242,773, filed on 08/22/2016 (now US 10,360,056). 
	15/242,773 is a continuation of 14/523,791, filed on 10/24/2014 (now US 9,424,066).
14/523,791 is a continuation of 12/750,885, filed on 03/31/2010 (now US 8,898,668).

Drawings
3.	The drawings were received on 11/15/2021.  These drawings are acceptable.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 23 of US 8,898,668 B1 (“issued ’668 patent”) in view of (1) Ben-Shaul et al., US 2009/0198805 A1 (“Ben-Shaul”) and (2) Kane, US 2011/0016467 A1.

6.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the issued ’668 patent.

Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to additionally modify claims 2–13, 15–17, and 19–20 with the teachings of (1) Ben-Shaul and (2) Kane to arrive at the respective limitations of these dependent claims for the same reasons noted in the rejection of these claims below.


7.	Claims 1–20 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 17 of US 9,424,066 B2 (“issued ’066 patent”) in view of (1) Ben-Shaul et al., US 2009/0198805 A1 (“Ben-Shaul”) and (2) Kane, US 2011/0016467 A1.

8.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the issued ’066 patent.

Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to additionally modify claims 2–13, 15–17, and 19–20 with the teachings of (1) Ben-Shaul and (2) Kane to arrive at the respective limitations of these dependent claims for the same reasons noted in the rejection of these claims below.


9.	Claims 1–20 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 17 of US 10,360,056 B2 (“issued ’056 patent”) in view of (1) Ben-Shaul et al., US 2009/0198805 A1 (“Ben-Shaul”) and (2) Kane, US 2011/0016467 A1.

10.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the issued ’056 patent.

Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to additionally modify claims 2–13, 15–17, and 19–20 with the teachings of (1) Ben-Shaul and (2) Kane to arrive at the respective limitations of these dependent claims for the same reasons noted in the rejection of these claims below.


11.	Claims 1–20 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 18, 21, 24, and 17 of US 11,175,941 B2 (“issued ’941 patent”) in view of (1) Ben-Shaul et al., US 2009/0198805 A1 (“Ben-Shaul”) and (2) Kane, US 2011/0016467 A1.

12.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the issued ’941 patent.

Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to additionally modify claims 2–13, 15–17, and 19–20 with the teachings of (1) Ben-Shaul and (2) Kane to arrive at the respective limitations of these dependent claims for the same reasons noted in the rejection of these claims below.



Examiner Notes
13.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
14.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
15.	(A)	Ben-Shaul et al., US 2009/0198805 A1 (“Ben-Shaul”).
	(B)	Or et al., US 2006/0184926 A1 (“Or”).
	(C)	Kane, US 2011/0016467 A1.
	
Notice re prior art available under both pre-AIA  and AIA 
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

A.
17.	Claims 1–2, 6, 8–9, 12–13, 15, and 17–20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (A) Ben-Shaul in view of (B) Or.
See “References Cited” section, above, for full citations of references.

18.	Regarding claim 1, (A) Ben-Shaul teaches the invention substantially as claimed, including:
	“A method, comprising:
	maintaining a baseline virtual machine as a non-deployed template virtual machine
	cloning, utilizing a rapid cloning utility, the baseline virtual machine to create and deploy a plurality of cloned virtual machines”
(¶ 38: to propagate automatically any changes made to a shared base image onto each individual PVD that belong to the “base image” group. In particular, some elements of the base image include OS and software components and configuration);

	“evaluating metadata of the plurality of cloned virtual machines to identify the baseline virtual machine used as the non-deployed template virtual machine used to deploy the plurality of cloned virtual machines”
(¶ 48: each virtual disk of virtual personal disks 112 is associated with metadata information (not shown in FIG. 1A) that identifies the particular computing device associated with that virtual disk);

	cloning a virtual disk of the baseline virtual machine to create a cloned virtual machine disk”
(¶ 38: to propagate automatically any changes made to a shared base image onto each individual PVD that belong to the “base image” group. In particular, some elements of the base image include OS and software components and configuration;
¶¶ 64–65: IT administrator submits commands to data center logic 106 to install a new software application on computing device 130b. Data center logic 106 receives the commands and, based on information received with the commands, identifies virtual disk 112b as the virtual disk to which the new software application is to be installed).

Ben-Shaul does not teach “swapping virtual disks of the plurality of cloned virtual machines with the cloned virtual disk.”

(B) Or however teaches or suggests:
“swapping virtual disks of the plurality of cloned virtual machines with the cloned virtual disk”
(¶ 75: installing packages at temporary directories and later moving them to the final destinations to complete the installation. Alternately, pointers can be redirected to the temporary location, thus effectively making it the final destination).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Or with those of Ben-Shaul, to use a temporary directory to store and apply updates to applications to target computing devices during deployment. The motivation to do so is to facilitate and manage the deployment/update in multiple phrases and to reduce risks or complexities associates with distributing files over a network.


19.	Regarding claim 2, Or teaches/suggests:
“performing a single atomic operation to move the cloned virtual machine disk from a temporary directory to the cloned virtual machine”
(¶ 75: pointers can be redirected to the temporary location, thus effectively making it the final destination).

20.	Regarding claim 6, Ben-Shaul teaches/suggests:
“periodically swapping the cloned virtual disk with a virtual disk of a cloned virtual machine on a periodic basis”
(¶ 134: check (periodically, on boot, or upon user request) if an OS image is valid (e.g., not infected by a virus) .... If the logic detects a difference, the logic performs an image invalidation operation and if necessary requests a new image from the data center).

21.	Regarding claim 8, Ben-Shaul and Or teach/suggest:
“loading at least one of a new service pack, new files, or new software into the baseline virtual machine”
(Ben-Shaul, ¶ 38: to propagate automatically any changes made to a shared base image onto each individual PVD that belong to the “base image” group. In particular, some elements of the base image include OS and software components and configuration;
¶¶ 64–65: IT administrator submits commands to data center logic 106 to install a new software application on computing device 130b. Data center logic 106 receives the commands and, based on information received with the commands, identifies virtual disk 112b as the virtual disk to which the new software application is to be installed); and

	“swapping the cloned virtual disk with the virtual disks of the plurality of cloned virtual machines to apply the at least one of the new service pack, the new files, or the new software to the plurality of cloned virtual machines”
(Or, ¶ 75: installing packages at temporary directories and later moving them to the final destinations to complete the installation. Alternately, pointers can be redirected to the temporary location, thus effectively making it the final destination).



22.	Regarding claim 9, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above, and further including the following rationale:

	Ben-Shaul teaches/suggests:
“a memory having stored thereon instructions for performing a method; and a processor coupled to the memory, the processor configured to execute the instructions to cause the processor to ...”
(Fig. and ¶ 136).


23.	Regarding claim 12, Ben-Shaul teaches/suggests:
“attaching the metadata to a cloned virtual machine to indicate that the baseline virtual machine was used to create the cloned virtual machine”
(¶ 48: each virtual disk of virtual personal disks 112 is associated with metadata information (not shown in FIG. 1A) that identifies the particular computing device associated with that virtual disk).

24.	Regarding claim 13, Ben-Shaul teaches/suggests:
“attaching the metadata to a cloned virtual machine to indicate a domain in a distributed data storage system to which the cloned virtual machine is deployed”
(¶ 48: metadata information for a particular virtual disk may include: a virtual disk identifier that uniquely identifies that particular virtual disk; a device identifier that uniquely identifies a particular computing device;
¶ 49: a device name (e.g., a unique domain name or a machine name)).


25.	Regarding claim 15, Ben-Shaul teaches/suggests:
“automatically redeploying the baseline virtual machine to the cloned virtual machines on a periodic basis based upon a timer”
(¶ 134: check (periodically, on boot, or upon user request) if an OS image is valid (e.g., not infected by a virus) .... If the logic detects a difference, the logic performs an image invalidation operation and if necessary requests a new image from the data center).

26.	Regarding claim 17, Ben-Shaul teaches/suggests:
“automatically redeploying the baseline virtual machine to the cloned virtual machines based upon a particular type of error occurring”
(¶ 134: If the logic detects a difference, the logic performs an image invalidation operation and if necessary requests a new image from the data center).


27.	Regarding claim 18, Ben-Shaul teaches/suggests:
“automatically redeploying the baseline virtual machine to a cloned virtual machine based upon the cloned virtual machine becoming corrupt”
(¶ 134: If the logic detects a difference, the logic performs an image invalidation operation and if necessary requests a new image from the data center).


28.	Regarding claim 19, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above.


29.	Regarding claim 20, Ben-Shaul teaches/suggests:
“periodically swapping the cloned virtual disk with a virtual disk of a cloned virtual machine on a timer timing out”
(¶ 134: check (periodically, on boot, or upon user request) if an OS image is valid (e.g., not infected by a virus) .... If the logic detects a difference, the logic performs an image invalidation operation and if necessary requests a new image from the data center).


B.
30.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (A) Ben-Shaul in view of (B) Or, as applied to claim 9 above, and further in view of (C) Kane.
See “References Cited” section, above.

31.	Regarding claim 14, Ben-Shaul and Or do not teach “attaching the metadata to a cloned virtual machine to indicate a date during which the cloned virtual machine is deployed to a domain in a distributed data storage system.”

	(C) Kane however teaches or suggests:
	“attaching the metadata to a cloned virtual machine to indicate a date during which the cloned virtual machine is deployed to a domain in a distributed data storage system”
(¶ 31: virtual machine store 240 may store several characteristics regarding the virtual machines in memory 248. These characteristics may include: business service( s) they support, applications (including versions and maintenance level) that they contain, date/time of last update, date/time of creation).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to further combine the teachings of Kane with those of Ben-Shaul and Or, to include a deployment (creation) date associated with each virtual disk and/or computing device. The motivation to do so is to track the deployment and update history of the virtual disk/computing device.


Allowable Subject Matter
32.	Claims 3–5, 7, 10–11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Ciano et al., US 2011/0154331 A1, teaching cloning virtual machines in a virtual computer environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
November 19, 2022